The accused was tried, convicted, and sentenced for the crime of unlawfully selling intoxicating liquor, commonly known as whisky, for beverage purposes. From the verdict and sentence he has appealed.
This case was tried at the same time and upon the same testimony given in the trial of State of Louisiana v. Fred Hemler, ante, p. 902, 103 So. 257, No. 26908 of the docket of this court.
The motions, objections, and bills of exception in both cases are identical. For the reasons assigned in our opinion this day handed down in State of Louisiana v. Fred Hemler, No. 26908 of the docket of this court, the verdict and sentence in this case are affirmed.